Luke, J.
When this case was previously here for review this court held: “ The defendant’s conviction of voluntary manslaughter was unauthorized by the evidence, and the court erred in refusing to grant a new trial.” 24 Ga. App. 310. The evidence in the instant case is the same as that reported when the case was formerly here. It necessarily follows that it was error, as assigned, to charge upon the law of voluntary manslaughter, the verdict was unauthorized by the evidence, and it was error to overrule the motion for a new trial.

Judgment reversed.


Broyles, O. J., and Bloodworth, J., ooneur.